DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 and 11/17/2021 was filed after the mailing date of the Application on 10/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Thillo et al. (US 8,287,112).
With regards to claim 1:
Van Thillo et al. discloses (refer to Fig. 1 below) a device comprising:
a first droplet ejector including a first nozzle (F) to eject droplets of a first fluid (Ink 1);
a second droplet ejector including a second nozzle (S) to eject droplets of a second fluid (Liq 1);
a target medium (Inkjet print head); and


    PNG
    media_image1.png
    603
    893
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
Van Thillo et al. discloses the device of claim 1, wherein the second nozzle (S) is aimed parallel to the first nozzle (F).
With regards to claim 4:
Van Thillo et al. discloses the device of claim 1, wherein the target medium includes a third droplet ejector to receive the mixture from the mixing volume, the third droplet ejector including a third nozzle (T) to eject droplets of the mixture.
With regards to claim 5:
Van Thillo et al. discloses the device of claim 1, further comprising a first fluid volume  (Ink 1) to supply the first fluid to the first droplet ejector and a second fluid volume (Liq 1) to supply the second fluid to the second droplet ejector.
With regards to claim 6:
Van Thillo et al. discloses the device of claim 5, further comprising the first fluid (Ink) preloaded in the first fluid volume.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 6,464,336).
With regards to claim 15:
Sharma discloses (refer to Fig. 2 below) a device (82) comprising:
a substrate (SU) carrying a plurality of droplet ejectors (90’, 91’, 92’, 93’, 94’) to eject droplets of different fluids;
a funnel (84) to receive the droplets of different fluids from the plurality of droplet ejectors and to mix the droplets of different fluids; and
a target medium (printing media, not shown) to receive a mixture of the different fluids from the funnel.

    PNG
    media_image2.png
    628
    947
    media_image2.png
    Greyscale

Fig. 2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al., as applied to claim 1 above, and further in view of Sharma (US 6,464,336).
With regards to claim 3: 	Van Thillo et al. discloses the device of claim 1, wherein the mixture includes liquid.
Van Thillo et al. does not disclose the device comprising a funnel disposed between the first and second droplet ejectors and the target medium, and the funnel is to guide flow of the liquid to a target region on the target medium.
Sharma discloses (refer to Fig. 2 above) an inkjet print head (82) comprising a funnel (84) disposed between the first and second droplet ejectors and the target medium (printing media, not shown), and the funnel is to guide flow of the liquid to a target region on the target medium.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inkjet print head of Van Thillo et al. to have the design as disclosed by Sharma as an alternative design for the printer head  to provide the same functional of guiding the flow of mixture liquid to the target medium with high resolution due to the reduce dimension of the funnel outlet.
Van Thillo et al., as modified, discloses the device of claim 3.

Claims 7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al., as applied to claims 5 and 1 above, and further in view of Smith (US 4,329,698).
With regards to claim 7: 	Van Thillo et al. discloses the device of claim 5 (see rejected claim 5 above).
	Van Thillo et al. does not disclose the device comprising a fill port to receive the second fluid from an external source.
	Smith discloses (refer to Fig. 3 below) an ink cartridge comprising a droplet ejector including a nozzle (103, 57) to eject droplets of a fluid from a fluid volume (109) wherein the fluid volume comprises a fill port (113, 114) to receive fluid form an external source. 

    PNG
    media_image3.png
    1123
    958
    media_image3.png
    Greyscale

Fig. 3

Van Thillo et al., as modified, discloses the device of claim 7.
With regards to claim 9: 	Van Thillo et al. discloses the device of claim 1 (see rejected claim 1 above), which is an inkjet cartridge.
Van Thillo et al. does not disclose the first droplet ejector, the second droplet ejector, the target medium, and the mixing volume are integrated as a disposable cartridge.
Smith discloses an inkjet cartridge wherein the droplet ejectors, target medium are integrated as a disposable cartridge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Thillo et al. to have the design as disclosed by Smith which is an inkjet cartridge wherein all the components are integrated as a disposable cartridge.
Van Thillo et al., as further modified, discloses the device of claim 9.
With regards to claim 10:
Van Thillo et al., as further modified, discloses a disposable cartridge comprising: 
a first droplet ejector including a first nozzle to eject droplets of a first fluid; 
a second droplet ejector including a second nozzle to eject droplets of a second fluid; 
a target medium; and 

With regards to claim 11:
Van Thillo et al., as further modified, discloses the disposable cartridge of claim 10, further comprising a first fluid reservoir to contain the first fluid and provide the first fluid to the first droplet ejector.
With regards to claim 12:
Van Thillo et al., as modified, discloses the disposable cartridge of claim 11, further comprising the first fluid preloaded in the first fluid reservoir.
With regards to claim 13:
Van Thillo et al., as further modified, discloses the disposable cartridge of claim 10, further comprising a second fluid reservoir to contain the second fluid and provide the second fluid to the second droplet ejector, the disposable cartridge further comprising a fill port at the second fluid reservoir to receive the second fluid from an external source.
With regards to claim 14:
Van Thillo et al., as further modified, discloses the disposable cartridge of claim 10, wherein the target medium includes a third droplet ejector to receive the mixture from the mixing volume, the third droplet ejector including a third nozzle to eject droplets of the mixture.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al., as applied to claim 1 above, and further in view of Andeen et al. (US 5,032,850).
With regards to claim 8: 	Van Thillo et al. discloses the device of claim 1 (see rejected claim 1 above).

	Andeen et al. discloses (Column 4, lines 14-33) an apparatus for vapor jet printing wherein the mixing volume contains a gas.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Thillo et al. to have the mixing volume contains gas such as pressurized air as a carrier gas to provide the device with ability of performing vapor jet printing as taught by Andeen et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753